Title: To Thomas Jefferson from Edward Dowse, 12 May 1801
From: Dowse, Edward
To: Jefferson, Thomas


               
                  Sir,
                  Dedham in Massachusetts 12th. May 1801
               
               Having lately applied to you by letter, and proposed myself a candidate for the office of Navy-agent, it is with much regret I find myself impell’d a second time to obtrude myself upon your notice.
               Captain Samuel Nicholson late commander of the Ship Constitution, has this day (to my astonishment) given me proof to what length the malignant spirit of party, and to what degree of baseness some men in this part of the Country have been capable of descending—In order to accomplish their scheme of superseding him in office, they have impress’d a belief (with the late Secretary of the Navy among others) of his being unfitted for command by habits of intoxication—a viler calumny was never suggested—I have known him well for more than twenty years past—a man of correct morals, of virtuous habits, and a thorough bred Seaman, and as far as I am capable of judging, qualified to fulfill the Duties, and adorn the highest command in the Navy.—On a long voyage (of three years & a half) to India & China he commanded one of my Ships, in which I myself was a passenger: This afforded me full opportunity of knowing his character intimately. On no occasion whatever (not even those of convivial meetings, and in large Companies) did I ever know him to trench upon those rules of temperance, which appear to have governed his conduct thro’ life.
               Please to accept the assurances of my profound respect & sincere attachment
               
                  
                     Edward Dowse
                  
               
            